United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-93
Issued: May 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 10, 2007 appellant timely filed an appeal from a July 5, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration as it was untimely and did not establish clear evidence of error. Because more
than one year has elapsed from the most recent merit decision dated November 14, 2003 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits on the grounds that her request for reconsideration was not timely filed and
failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This is appellant’s third appeal before the Board. The Office had accepted that on
December 17, 1999 appellant sustained a fracture of the second metatarsal when a container fell

on her left foot. In a November 14, 2003 decision, the Board found that the Office properly
terminated appellant’s compensation benefits effective August 10, 2002 on the grounds that she
had no further disability causally related to her December 17, 1999 employment injury.1 In a
March 24, 2005 decision, the Board found that the Office properly refused to reopen appellant’s
case for further review on its merits on June 15, 2004. The facts and circumstances of the cases
are set out in the prior decisions and are hereby incorporated by reference.
On April 20, 2005 appellant requested reconsideration and submitted progress notes from
Dr. James L. Thomas, a podiatrist.
In an April 28, 2005 nonmerit decision, the Office denied appellant’s reconsideration
request, finding that she did not raise substantive legal questions or submit new and relevant
evidence.
On April 3, 2006 appellant requested reconsideration. No additional information was
submitted.
In an April 17, 2006 nonmerit decision, the Office denied reopening the case as appellant
had neither submitted relevant evidence nor presented new legal arguments.
On March 29, 2007 appellant requested reconsideration and submitted additional
documents. The Office received progress notes dated from November 9, 1999 through March 9,
2007 from Dr. Thomas. In a March 15, 2005 note, Dr. Thomas stated that appellant had
symptoms in her right heel. An April 21, 2005 note recorded that appellant had been in a car
accident and that both feet had been painful since that time. The July 19, 2005 note reviewed a
recent magnetic resonance imaging (MRI) scan, which revealed a small stress fracture of the
second metatarsal of the right foot. A January 9, 2007 MRI scan of the left foot found no
fracture. The Office also received a December 18, 2006 progress note from Dr. Joel Mixon, a
Board-certified radiologist, who reviewed a fracture in the right foot.
In a March 28, 2007 letter, Dr. Thomas noted that appellant developed deep vein
thrombosis when she was treated for the initial stress fracture. In April 2003, she developed a
new stress fracture of the fourth metatarsal on the left. Dr. Thomas stated that appellant
continued to have pain in the left foot and that a recent MRI scan demonstrated degenerative
arthrosis.
In a July 5, 2007 nonmerit decision, the Office denied appellant’s reconsideration request
finding that it was untimely and the evidence did not present clear evidence of error.

1

Docket No. 03-1903 (issued November 14, 2003). Appellant filed a petition for reconsideration with the Board
on November 25, 2003. By order dated April 16, 2004, the Board denied the petition on the grounds that no error of
fact or law was cited warranting further consideration. Docket No. 03-1903 (issued April 16, 2004).

2

LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.2
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.3 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.4 Office procedures states that
the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows clear
evidence of error on the part of the Office.5 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. In this case, the evidence must be positive, precise and explicit
and must manifest on its face that the Office committed an error in terminating appellant’s
compensation benefits. Evidence which does not raise a substantial question concerning the
correctness of the Office’s decision is insufficient to establish clear evidence of error.7 It is not
enough merely to show that the evidence could be construed so as to produce a contrary
conclusion. This entails a limited review by the Office of how the evidence submitted with the
reconsideration request bears on the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office. To show clear evidence of error, the evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinions
or establish a clear procedural error, but must be of sufficient probative value to prima facie shift
the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision.8 The Board makes an independent determination of whether
a claimant has submitted clear evidence of error on the part of the Office such that the Office
abused its discretion in denying merit review in the face of such evidence.9

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

4

Veletta C. Coleman, 48 ECAB 367 (1997).

5

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: The Office will consider an untimely
application for reconsideration only if the application demonstrates clear evidence of error on the part of it in its
most recent decision. The application must establish, on its face, that such decision was erroneous. 20 C.F.R.
§ 10.607(b).
6

See Nelson T. Thompson, 43 ECAB 919 (1992).

7

Leon J. Modrowski, 55 ECAB 196 (2000); Dorletha Coleman, 55 ECAB 143 (2003).

8

Id.

9

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

3

ANALYSIS
The Office correctly determined that appellant’s reconsideration request was untimely as
it was not filed within one year of the last merit decision. The most recent merit decision was
issued by the Board on November 14, 2003, which found that the Office properly terminated
appellant’s compensation entitlement on the grounds that she had no further disability causally
related to her December 17, 1999 employment injury. As appellant’s March 29, 2007
reconsideration request was more than one year after this decision, it was untimely.
When an application for review is untimely, the Office will undertake a limited review to
determine whether the application presents clear evidence that the final merit decision was in
error.10 The issue in this case is whether appellant has demonstrated clear evidence of error on
the part of the Office in terminating her compensation entitlement.
Appellant submitted evidence in support of her reconsideration request. The progress
notes from Dr. Thomas and Dr. Mixon related to injuries or conditions other than the accepted
fracture of the left second metatarsal and are not relevant to the issue of whether appellant had
residuals or disability beyond the termination date of July 30, 2002. In a March 28, 2007
narrative report, Dr. Thomas opined that appellant has had numerous problems with both feet,
was at high risk for stress factures of the feet and had developed deep vein thrombosis when she
was treated for the initial stress fracture. While Dr. Thomas opined that appellant continued to
have pain in the left foot, he did not address how her accepted condition related to the original
injury. Under the clear evidence of error standard it is not enough that evidence could be
construed to provide a contrary conclusion but must be of sufficient probative value to shift the
weight of the evidence in favor of appellant and raise a substantial question as to the correctness
of the merits of the Office’s decision. The weight of the evidence has not been shifted in favor
of appellant such that it raises a substantial question as to the correctness of the Office’s
decision. On its face the evidence submitted does not establish that appellant’s accepted
condition had not ceased. Therefore, the Office did not abuse its discretion when it denied merit
review in light of the medical evidence submitted.
CONCLUSION
The Board finds that the Office did not abuse its discretion in finding that appellant’s
request for reconsideration was untimely filed and did not establish clear evidence of error.

10

See supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the July 5, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

